Citation Nr: 0637814	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  99-21 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to March 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was most recently before the Board in 
September 2003, at which time the case was remanded for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDING OF FACT

A chronic low back disorder was not present in service or 
manifested until years following the veteran's separation 
from active duty, and the veteran's current low back 
disability is not etiologically related to service.  


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the low back disability during such service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran's claim was initially adjudicated prior to the 
enactment of the VCAA.  The record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA by letter mailed in August 2005, to 
include notice that he should submit all pertinent evidence 
in his possession.  In addition, he was provided appropriate 
notice concerning the effective-date and disability-
evaluation elements of his claim in a letter mailed in June 
2006.  

The record also reflects that the veteran has been afforded 
an appropriate VA examination.  The originating agency has 
obtained the veteran's service medical records,  post-service 
treatment records, and records from the Social Security 
Administration.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in July 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran claims that his current low back disability 
originated during active duty.  Service medical records show 
that the veteran was treated several times during service for 
back pain.  A July 1972 X-ray showed a normal lumbar spine.  
The report of examination for discharge in January 1973 notes 
that the veteran reported a history of recurrent back pain 
due to injury nine months prior, but the veteran's spine was 
found normal upon physical examination.  

The medical evidence of record shows that the veteran has had 
numerous post-service low back injuries, with the first 
occurring in 1976 while the veteran was employed at a 
sanitation department.  Treatment records from the Muskogee 
VA Medical Center (VAMC).  In 1984, the veteran experienced 
another employment-related injury to his back and while 
undergoing treatment in September his physician noted that he 
had no history of prior back or spine related problems.  In 
addition, in 1988 the veteran again injured his back at work.  
The Board notes that treatment records from this period 
contain inconsistent statements from the veteran regarding 
his history of prior spinal injuries.  In fact, the first 
instance of the veteran claiming that his low back condition 
originated during service was during his July 1989 VA 
examination when he stated that he initially injured his back 
in 1972 while carrying an airplane battery.  The examiner 
noted the veteran's prior spinal injuries but stated that the 
veteran developed significant low back pain following his 
1988 injury.  The pertinent diagnosis was significant pain in 
the low back with hypothesia of the left lower extremity.  

From 1990 to 1994 the veteran experienced three additional 
job-related low back injuries.  The medical evidence of 
record again shows numerous inconsistencies with respect to 
the veteran's reported history of spinal problems.  In this 
regard, the Board notes that a May 1992 letter from one of 
the veteran's private physicians notes a diagnosis of acute 
cervical and lumbar sprain resulting for a fall earlier that 
month with no previous sickness or injury contributing to the 
veteran's current condition.  In contrast, an August 1998 
letter from another private physician states that the 
veteran's current back condition is a direct result of his 
original service injury in 1972.  

In April 2002 the veteran was provided a VA contract 
examination to determine the etiology of his low back 
condition.  Following review of the claims folder and a 
physical examination of the veteran, the examiner concluded 
that the veteran's low back disability was not connected to 
service.  He noted that it was, "not as likely as it is that 
the present lower back disability is service connected."  As 
this statement was found to be confusing, pursuant to a Board 
remand, the claims folder was provided to another VA examiner 
who was asked to provide a medical opinion regarding the 
etiology of the veteran's low back disability.  In June 2006 
the VA examiner opined that the veteran's low back condition 
was not related to his 1972 low back pain based on his post-
service history and his normal in-service lumbar spine X-ray.  

In the Board's opinion, the evidence against the veteran's 
claim outweighs the evidence supporting it.  In this regard, 
the Board notes that the evidence supportive of the veteran's 
claim is limited to the veteran's own statements and the 
August 1998 medical opinion provided by his private 
physician.  The veteran's statements are not competent 
evidence of the alleged nexus between his military service 
and his current low back disability since laypersons, such as 
the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, in the Board's opinion, 
the statements made by the veteran for compensation purposes, 
more than 15 years following his discharge from service, are 
not reliable as they are inconsistent with the history 
reported for clinical purposes stating that he had no history 
of back problems and that his back condition originated with 
his 1988 injury.  In addition, the statement from the 
veteran's physician is also of little probative value as the 
evidence does not show that he reviewed the veteran's service 
medical records or any other related documents which would 
have enabled him to form an opinion on an independent basis.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also 
Swann v. Brown, 5 Vet. App. 229 (1993).  In fact, his 
statement appears to be based on the veteran's recitation of 
medical history.  The Board notes that it is not required to 
accept doctors' opinions that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also Owens v. Brown, 7 Vet. App. 429 (1995). 

In contrast, the Board finds that the most probative evidence 
concerning the etiology of the veteran's low back disability 
is the June 2006 VA medical opinion because it is based on a 
review of the veteran's pertinent medical history, to include 
service medical records, and is properly supported.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


ORDER

Entitlement to service connection for low back disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


